Notice of Allowability
This action is responsive to Applicant’s Amendments filed May 26, 2022.  
After a thorough search and examination of the present application, and in light the amendments submitted May 26, 2022, claims 1-4, 6-20 (renumbered 1-19) are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed May 26, 2022, that further narrowed and clarified the subject matter in each of the independent claims.  
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:

detect an occurrence of the transaction,
identify attributes of a database system to which the data corresponding to the transaction belongs and attributes of a file system in which the database system is implemented in response to the detection of the occurrence of the transaction,
determine whether to create a thread for synchronizing the metadata stored in the second memory with the first memory based on the attributes of the file system and the attributes of the database system, and
synchronize the metadata with the first memory using the created thread in response to identifying that the transaction of the data satisfies a condition related to a degree of change of the data in the database or a condition related to a change time of the data in the database,
wherein the attributes of the database system comprise an attribute indicating whether a signal for synchronizing the metadata with the database is created corresponding to the occurrence of the transaction, and
wherein the at least one processor is further configured to determine to create the thread corresponding to identifying that the file system does not correspond to a file system periodically synchronizing the journal data or the metadata with the first memory and the database system is a database system having attributes that the signal for synchronizing the metadata is not created.



Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166